[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
The jury returned its verdict on April 22, 1993 before the Supreme Court released its April 27, 1993 decision in Ginsburg v. Fusaro, 225 Conn. 420. In that case, as in this, the jury found CT Page 1016 the issue of liability in the plaintiff's favor, but awarded zero damages. The Supreme Court held that verdict to be inconsistent.
The Motion to Set Aside the Verdict was based on the Supreme Court's ruling, independent of any exception or lack thereof made to this court's instructions to the jury.